___________

                                No. 96-1099
                                ___________

Howard R. Fletcher; Georgene        *
Fletcher,                           *
                                    *
           Appellants,              * Appeal from the United States
                                    * District Court for the
      v.                            * District of Minnesota.
                                    *
Randy J. Zellmer; the Law Firm      * [UNPUBLISHED]
of Johnson, Anderson & Zellmer,     *
                                    *
           Appellees.               *
                               ___________

                   Submitted:   November 18, 1996

                       Filed:   January 8, 1997
                                ___________

Before BEAM, FRIEDMAN,1 and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Howard and Georgene Fletcher appeal the district court's2 entry of
judgment for defendants Randy J. Zellmer and the Johnson, Anderson &
Zellmer law firm in this legal malpractice action.     The district court
concluded that the appropriate state statute of limitations barred certain
of appellants' causes of action, and that appellants had failed to create
issues of material fact on the remaining causes of action.   After carefully
reviewing the record and the parties' briefs, we conclude that the district
court's conclusions were correct.   Accordingly, we affirm.    See 8th Cir.
R. 47B.




     1
     The Honorable Daniel M. Friedman, United States Circuit Judge
for the Federal Circuit, sitting by designation.
         2
      The Honorable Donald D. Alsop, Senior Judge, United States
District Court for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-